COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


INTERSTATE BRANDS CORPORATION AND
 ACE AMERICAN INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0049-06-2                                         PER CURIAM
                                                                    MAY 30, 2006
KENNETH A. KINCHEN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Scott C. Ford; Janet P. Van Cuyk; McCandlish Holton, P.C., on
                 brief), for appellants.

                 (Kenneth A. Kinchen, pro se, on brief).


       Interstate Brands Corporation and its insurer (hereinafter referred to as “employer”)

appeal a decision of the Workers’ Compensation Commission finding that Kenneth A. Kinchen

(claimant) proved his medical treatment and disability beginning January 5, 2005 were causally

related to his compensable August 25, 2004 injury by accident. Pursuant to Rule 5A:21(b),

claimant raises the additional question of whether the commission erred in finding that he failed

to adequately market his residual work capacity beginning January 1, 2005, and, therefore, was

not entitled to wage loss benefits. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit as to the questions raised by both employer and

claimant. Accordingly, we affirm for the reasons stated by the commission in its final opinion.

See Kinchen v. Interstate Brands Corp., VWC File No. 221-39-48 (Dec. 21, 2005). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-